Mr. Justice Merrick
delivered the opinion of the court.
This was an appeal from a final judgment rendered by the circuit court under the T3d rule for the deficiency of the affidavit of defence under that rule.
*502The party pleaded “ never indebted,” that he did not promise, and that, before the action was commenced, he, by payment, discharged the claim, and then he made an affidavit under it in these words :
“ That the foregoing pleas are correct and true, and I deny the plaintiff’s right to recover from me the amount claimed in their declaration, or any other sum of money from me ; that while the plaintiffs were said to have an existence as a firm I had dealings with them down to about January 19,1888, and purchased clothing from them at different times, and had paid them in full all that I ever promised or that I owe them.”
The rule requires that, along with the pleas, there shall be a specific statement of defence. Now it is quite apparent upon reading this affidavit that it is no more than a change of the terms in the plea, but does not state any specific defence or give any specific warning to the plaintiff as to what the defendant means to rely upon for the purpose of defeating the claim. It is a matter entirely free from doubt in the mind of the court that this affidavit which I have read does not conform to the spirit and requirement of the rule, and therefore the judgment of the circuit court must be affirmed.